United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1151
Issued: December 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant filed a timely appeal from the October 7, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs’ denying his request for merit review.1 As
more than 180 days elapsed from the issuance of the December 8, 2009 merit decision to the
filing of the current appeal, the Board has no jurisdiction over the merits of the case.2 Pursuant
to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the nonmerit decision.
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on October 7, 2010, the 180-day computation begins on October 8, 2010 and ends on April 6, 2011.
Since using April 13, 2011, the date the appeal was received by the Clerk of the Board, would result in the loss of
appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is April 5, 2011, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final OWCP decisions issued on and after November 19, 2008, a claimant
has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that appellant, then a 37-year-old carrier supervisor, sustained a
displacement of thoracic or lumbar intervertebral disc without myelopathy on February 13, 1988.
It paid all appropriate benefits, including a recurrence of March 25, 2003 and four back
surgeries.
On September 7, 2005 appellant filed a claim for a schedule award. By decision dated
February 27, 2007, OWCP awarded 14 percent permanent impairment of the left lower
extremity. The award ran for 40.32 weeks for the period November 15, 2006 through
August 24, 2007. On August 26, 2008 appellant appealed this decision to the Board. However,
on March 19, 2009, the Board issued an order dismissing appeal as there was no final decision of
OWCP properly within the Board’s jurisdiction.4
By decision dated December 8, 2009, OWCP awarded one percent permanent
impairment to the right lower extremity. No additional impairment was accorded to the left
lower extremity.
The award ran 2.88 weeks for the period December 15, 2008 to
January 4, 2009.
In an undated letter received September 30, 2010, appellant requested reconsideration of
OWCP’s December 8, 2009 decision. He argued that the schedule award did not cover the
length of his total disability which started on February 25, 2008 and that he experienced financial
hardship because he had to repurchase his sick leave.
By decision dated October 7, 2010, OWCP denied further reconsideration of the merits.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

4

Docket No. 08-2347 (issued March 19, 2009).

5

Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.
6

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218 (issued
July 24, 2009).

2

of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.8
ANALYSIS
The only decision before the Board is the October 7, 2010 nonmerit decision denying
appellant’s request for reconsideration of OWCP’s December 8, 2009 schedule award decision.
Appellant asserted on reconsideration that he should be paid a greater schedule award than that
received as the schedule award did not cover the length of his total disability which started on
February 25, 2008 and that he had to repurchase his sick leave. These contentions, however, do
not establish that OWCP erroneously applied or interpreted a specific point of law or relevant
legal argument not previously considered.
The underlying issue is whether appellant established greater impairment to his right and
left lower extremities than that previously awarded. It is well settled that a claimant is not
entitled to dual workers’ compensation benefits for the same injury and may not receive
compensation for temporary total disability and under a schedule award during the same period
of time.9 The record reflects that appellant was paid wage-loss compensation for periods of
disability from September 27 through December 14, 2008 and received schedule award
compensation from December 15, 2008 through January 4, 2009. Appellant may file a claim for
wage-loss compensation for periods of injury-related disability in addition to the schedule award.
The record additionally reflects that he elected to repurchase his sick leave for the period April 2
through September 12, 2003. These contentions do not pertain to his schedule award claim and
thus do not constitute a basis for merit review. Consequently, appellant was not entitled to a
review of the merits of his case based on the first and second above noted requirements under 20
C.F.R. § 10.606(b)(2).
Appellant did not submit any new medical evidence pertaining to his schedule award.
Thus, he was not entitled to a review of the merits of his case based on the third above noted
requirement under 20 C.F.R. § 10.606(b)(2).
The Board finds that OWCP properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

7
8

Id. at § 10.607(a). See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048 (issued July 9, 2009).

Id. at § 10.608(b).
March 16, 2009).
9

See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440 (issued

Robert T. Leonard, 34 ECAB 1687, 1690 (1983); Marie J. Born, 27 ECAB 623, 628 (1976).

3

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

